IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51069
                        Conference Calendar



KENNETH W. BOULDS,

                                         Petitioner-Appellant,

versus

R.D. MILES, Warden, FCI Bastrop,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A:01-CV-566-JN
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth W. Boulds, federal prisoner # 66282-079, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition based on

its determination that Boulds had not demonstrated that relief

under 28 U.S.C. § 2255 was inadequate or unavailable.    On appeal,

Boulds renews the merits of the claims he raised in his petition.

He briefs no argument that his claims are proper under 28 U.S.C.

§ 2241 or that 28 U.S.C. § 2255 relief is unavailable to him.

     By failing to brief such argument, Boulds has abandoned any

challenge to the reasons for the district court’s judgment and

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51069
                                -2-

has thus waived the sole ground for appeal.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P.

28.   The appeal is without arguable merit, is frivolous, and is

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

      APPEAL DISMISSED.